Citation Nr: 1540797	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  13-15 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to April 1972, and from February 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim of service connection for hearing loss.  In his August 2012 notice of disagreement (NOD), the Veteran appealed the denial of service connection for this claim.  A Statement of the Case (SOC) was thereafter issued in March 2013, and the Veteran perfected a timely appeal of the July 2012 rating decision in May 2013.  

On his May 2013 VA Form 9, the Veteran requested a Board hearing at his local RO.  However, before he could be scheduled for a hearing, he contacted the RO by telephone in June 2015 and withdrew his hearing request.  See June 2015 Report of General Information slip.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claims for entitlement to service connection for hearing loss and tinnitus, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In the present appeal, the Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  He further maintains to have experienced on-going hearing loss since this time.  In considering the evidence of record, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  


In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran was most recently afforded a VA examination in February 2013, and, on the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
40
60
80
LEFT
20
30
25
60
70

Results from this audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2014).  

Turning to the Veteran's service treatment records, at the June 1970 enlistment examination, the clinical evaluation of the ears and drums was shown to be normal, and the Veteran denied having a medical history of ear trouble or hearing loss.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
XXXX
15
LEFT
15
15
10
XXXX
10

At the February 1973 enlistment examination prior to his second period of service, on the authorized audiological examination, the Veteran's pure tone thresholds, in decibels, were shown to be:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
XXXX
10
LEFT
15
15
0
XXXX
0

The Veteran underwent another audiological evaluation in June 1974, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 4000and 6000 Hertz as 10, 15, 15, 20 and 15, and left ear auditory thresholds in the same frequencies as 20, 30, 15, 10, and 20.  The audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph provided.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  
When compared to the audiometric findings at the June 1970 and February 1973 enlistment examinations, these results do reflect a worsening in the Veteran's hearing acuity, particularly in the left ear.  

However, the clinical evaluation of the ears and drums was shown to be normal at the September 1975 separation examination, and on the authorized audiological evaluation, the Veteran's pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
XXXX
15
LEFT
25
15
15
XXXX
15

In an undated statement, which appears to have been faxed to the Board in May 2015, the Veteran explained that he initially attempted to file a claim of service connection for hearing loss at the VA RO in San Diego in January 1978, at which time, he was sent to the Naval Training Center in San Diego to undergo an audiological evaluation.  According to the Veteran, he returned to the VA with the test results and paperwork the same year, but was informed that his hearing loss "was a type of loss that could not be helped and that [he] had to live with it."  Along with this statement, the Veteran sent to the Board what appears to be a copy of his January 1978 audiological test results, the findings of which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
45
45
LEFT
20
30
20
25
30

The VA audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown in the charts above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

In a September 2011 statement, the Veteran stated that his hearing problems began in the fall of 1971.  According to the Veteran, he was assigned to a heavy equipment motor pool maintaining trucks during this time, and as a result, he had exposure to extreme noises and sounds without any form of hearing protection.  The Veteran claims to have reported these problems to his physician, and to have been instructed to use hearing protection and to avoid loud noise environments.  The Veteran states that he requested a relocation of his assignment, but was informed he would have to be deployed to Korea, unassisted, if he wanted a change.  Since he had recently gotten married, he did not see this as a viable option.  According to the Veteran, all activities and employment since his time in service have been in "noise reduced environments" and have not contributed to his current hearing condition.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

In the present appeal, the Vet's DD 214 for his first period of service reflects that his military occupational specialty (MOS) was that of Combat Engineer.  The Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly probable" probability to exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Furthermore, in the July 2012 rating decision, the RO determined that the Veteran's tinnitus was related to his military noise exposure and granted service connection for tinnitus.  In so doing, the RO conceded exposure to acoustic trauma in service.  The Board agrees with this determination.  Thus, the remaining question pertaining to service connection is whether the Veteran's bilateral hearing loss is related to his military noise exposure

The Veteran was afforded a VA audiological evaluation in February 2012.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having sensorineural hearing loss in both ears, and determined that said hearing loss was less likely as not caused by or a result of an event in military service.  In reaching this opinion, the VA examiner reviewed the Veteran's in-service audiometric test findings, and noted that the September 1975 audiological results were "back to normal ranges 500-4000 Hz for both ears" and "the mild hearing loss noted in 1974 at 1000 Hz for the left ear was now resolved."  The VA examiner also noted that no significant threshold shifts were noted for either ear when the 1975 thresholds were compared to those from 1970.  The VA examiner determined that the Veteran's sensorineural hearing loss was considered "a significantly post active duty onset."  According to the examiner, given the presence of normal hearing upon the Veteran's separation from service, and in the absence of any significant threshold shifts or complaints of, diagnosis of or treatment for hearing loss within a reasonable time post service, the Veteran's current hearing loss in both ears is less likely than not caused by or a result of his military noise exposure.  

The Veteran submitted a number of private treatment records and audiological test results issued through his healthcare provider at Kaiser Permanente Medical Group, and dated from January 1986 to May 2004.  The results of the first audiological test findings in January 1986 revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 20, 20, 5, XX, and 20, and left ear auditory thresholds in the same frequencies as 10, 10, 5, XX, and 5.  

As previously noted above, the Veteran underwent another VA audiological evaluation in February 2013.  After evaluating the Veteran and diagnosing him with having bilateral sensorineural hearing loss, the VA examiner determined that said hearing loss was less likely as not caused by or a result of an event in military service.  In reaching this opinion, the VA examiner acknowledged the Veteran's claim that he first began experiencing hearing loss in 1971, but noted that this claim was not reflected in his audiograms.  The VA examiner also took note of the Veteran's private audiograms issued through Kaiser Permanente, but noted that the earliest test results in 1986 were ten years his discharge.  According to the VA examiner, ten years is a significant amount of time to have passed without patient follow-up for concerns regarding hearing loss.  Based on her review of the claims file, as well as her comparison of the Veteran's audiometric test findings at his separation examination with the January 1986 audiometric  test findings, the VA examiner determined that while there was a significant threshold shift at certain frequencies in the right ear, the Veteran's active service had been completed ten years prior, and there was no medical research to suggest a long-delayed onset of hearing loss.  

The Veteran has described a history of exposure to loud sounds in service and has stated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this determination, the Board relies on the Veteran's conceded in-service noise exposure and his credible post-service assertions that he has continued to experience symptoms of hearing loss since his discharge from service.  Moreover, in the July 2012 decision, the RO conceded that the Veteran was exposed to acoustic trauma and granted the Veteran's request for service connection for tinnitus based on the same claim of noise exposure.  The fact that the Veteran has been granted compensation for a service-related hearing problem adds to the credibility of his contention that his hearing loss is related to service because 'an associated hearing loss is usually present' with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

The Board acknowledges the February 2012 medical opinion which does not relate the Veteran's hearing loss to service.  In rendering her negative opinion, the VA examiner appears to rely on the Veteran's normal audiological results at the time of discharge.  However, by noting that the Veteran was shown to have normal hearing on his separation examination report, the VA examiner may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the examiner did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Also, the February 2013 VA examiner based her negative opinion on the mistaken understanding that the first objective evidence of record reflecting the Veteran's complaints of hearing problems was in January 1986, more than ten years after his period of service.  However, in actuality, the first audiological evaluation documenting the Veteran's complaints of, and treatment for, his hearing problems is dated in January 1978 and was issued through the Naval Training Center.  The Veteran submitted this document in 2015, several years after the VA examinations were conducted, and as such, neither VA examiner had the opportunity to review this audiometric report during their evaluation.  This report reflects that the Veteran attempted to seek treatment for his hearing problems very soon after service, and further reflects a worsening in the Veteran's hearing acuity only a few years after his separation from service.  Moreover, this report, and the private audiometric reports dated from 1986 to 2004, document the Veteran's ongoing hearing problems and corroborate his assertions of ongoing hearing problems since service.  

In addition, neither VA examiner appears to have given much weight to the Veteran's account of his in-service experiences, his conceded exposure to loud noise while carrying out his military duties, and his assertions of continuing hearing problems since service.  Thus, the Board finds that the VA examiners' opinions have little probative value, and, when weighed against the Veteran's reported onset in service and continuity of symptomatology since service, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  

Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss that was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for bilateral hearing loss is granted.  

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


